DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This action is in response to the communication filed 1/5/2021.
No prior art is being applied, because the prior art does not disclose or make obvious, as best understood, and in the combination, that the output measurements which are combined are only those output measurements which are measured when biasing the first contact pair, found on the last two lines of claim 1.  A similar feature is found in claims 9 and 11.
Response to Arguments
Applicant's arguments filed 1/5/2021 have been fully considered but they are not persuasive.
First, any rejection or objection not repeated is considered withdrawn in view of applicant’s amendments.
With regard to the arguments on pages 11-13 directed towards claim 1,
The Examiner acknowledges that applicant admits that the main steps of the method describe well-known functions; however, the Examiner respectfully disagrees in that, as will be later explained, applicant does not demonstrate that such features are well.  As explained in MPEP 2163.03, “While there is a presumption that an adequate written description of the claimed invention is present in the specification as filed, In re Wertheim, 541 F.2d 257, 262, 191 USPQ 90, 96 (CCPA 1976), a question as to whether a specification provides an adequate written description may arise in the context of an original claim. An original claim may lack written description support when (1) the claim defines the invention in functional language specifying a desired result but the disclosure fails to sufficiently identify how the function is performed or the result is achieved or (2) a broad genus claim is presented but the disclosure only describes a narrow species with no evidence that the genus is contemplated. See Ariad Pharms., Inc. v. Eli Lilly & Co., 598 F.3d 1336, 1349-50 (Fed. Cir. 2010) (en banc). The written description requirement is not necessarily met when the claim language appears in ipsis verbis in the specification. "Even if a claim is supported by the specification, the language of the specification, to the extent possible, must describe the claimed invention so that one skilled in the art can recognize what is claimed. The appearance of mere indistinct words in a specification or a claim, even an original claim, does not necessarily satisfy that requirement."Enzo Biochem, Inc. v. Gen-Probe, Inc., 323 F.3d 956, 968, 63 USPQ2d 1609, 1616 (Fed. Cir. 2002).”
As such, applicant must reasonably explain how the claimed function is performed in order to establish possession and proper written description.  The original disclosure does not meet this requirement because it does not reasonably explain how applicant implements the claim features in that applicant does not reasonably explain how applicant implements the steps of claim 1 to thereby demonstrate possession of the claim features.  In the specification, applicant discloses an error detection device that, as best understood, is the device that is intended to perform the steps of claim 1 (see for example paragraph [0026] of the published application).  However, applicant does not reasonably explain what the error detection device is or how it operates to perform the claim features.  Paragraph [0066] discloses that the error detection device includes multiplexers, and thus applicant is disclosing that the error detection device at least includes multiplexers, thereby establishing that what the error detection device can be is not a generic processing device but rather some more specific device.  However, applicant neither sufficiently shows or explains the other elements in the error detection device that enable it to perform all of the claim features, such as the combining feature of claim 1, or establish that such a device is a well known conventional device.  While applicant need not show that which is conventional, applicant nevertheless must reasonably show or explain how applicant is implementing the claim features.  Applicant has not established that an “error correction device” is well known, and applicant has not demonstrated that any well known device can be considered the error correction device or performs the claim features.  
With regard to the arguments on pages 13-14 directed towards claim 9,
The Examiner directs applicant’s attention to the above response which is applicable in this section and acknowledges applicant’s admission of that which is well known.  The Examiner further notes that claim 9 invokes 112(f) in that applicant recites a means plus function claim feature with regard to the error detection device. Note that applicant has removed the structural features that were previously recited to be part of the error detection device.  A means plus function claim feature has a higher disclosure requirement, and MPEP 2163(II)(3)(a) explains “A means- (or step-) plus- function claim limitation is adequately described under 35 U.S.C. 112(a)  or pre-AIA  35 U.S.C. 112, first paragraph, if: (1) The written description adequately links or associates adequately described particular structure, material, or acts to perform the function recited in a means- (or step-) plus- function claim limitation; or (2) it is clear based on the facts of the application that one skilled in the art would have known what structure, material, or acts disclosed in the specification perform the function recited in a means- (or step-) plus- function limitation.”  In the instant case, applicant does not reasonable explain how the error detection device is implemented as the error detection device does not include sufficient structure to enable it to perform the claim features as applicant does not show or explain how the error detection device performs any of the claimed functions.  Furthermore, applicant does not reasonably establish that an error detection device is well known in the art.
With regard to pages 14-19 and the provided references,
The Examiner respectfully disagrees that any of or the combination of the references provided demonstrate that an error detection device was well known in the art, and the Examiner respectfully disagrees that any of or the combination of the references demonstrate a well known device that applicant intended to use for the claim features. First, none of the devices presented on these pages are referred to as an error correction device to demonstrate that such a device was well known. Second, none of the devices reasonably demonstrate that they are capable of acting as the error detection device because they do not include all of the capabilities necessary to perform the claim functions, as is explained below.  Third, the Examiner respectfully notes that in view of Berkheimer v. HP, Inc., 881 F.3d 1360, 1368, 125 USPQ2d 1649, 1654 (Fed. Cir. 2018, a single reference does not establish that a feature is well known or conventional unless that reference reasonably communicates as such.  None of the references provided by applicant demonstrate the same device or same combination of features to reasonably establish that any one of the provided references demonstrate what is well known or conventional in the art.  A single reference may establish what is known, but what is known is not the same thing as what is conventional, and a single reference does not establish that a feature is conventional unless it reasonably communicates as such.  
Applicant expressly discloses in the specification that it is the error detection device of the application that performs the method steps of claim 1 and is the device expressly recited in claim 9 that biases, measures, and combines.  Applicant however does not reasonably demonstrate how the error detection device operates to demonstrate possession of the claim feature, and none of the provided references recite an error detection device, demonstrate that the type of device that applicant relies upon in the disclosure is well known and conventional, or demonstrates a well known and conventional device that performs or is capable of performing the claim features to reasonably demonstrate possession. Furthermore, applicant does not reasonably provide guidance in the disclosure as to the type of device that applicant intended to be used to implement the claim features.  For example, as explained above, applicant discloses that the error detection device includes a multiplexer, and thus any device that applicant would argue to be the conventional error detection device would reasonably need to include this feature.  Furthermore, a conventional device must also reasonably be able to perform features such as biasing the sensor in two opposite directions, but without the necessary program code for a digital device or the hardware necessary for an analog device to perform this function, a conventional device would not be capable of performing this function.  For example, a digital device such as a microprocessor is not reasonably capable of providing a biasing signal in two opposite directions without the programming code and other necessary structural features that are needed to perform this task.  The Examiner is not suggesting that the device actually need to perform all of the claim features, but rather that such a device would reasonably need to include the ability to perform the claim features in order to reasonably be the device used to perform the claim 1 method steps and to be considered the error detection device of claim 9.  None of the references noted below reasonably include the ability to perform the claim features.
As to the Maxim Tutorial,
Applicant argues that this device is configured for biasing a first contact pair, measuring an output signal of a contact pair different from the first contact pair, and processing the output measurement.  However, the Examiner respectfully notes that this device does not reasonably provide support for claims 1 or 9 because it does not actually perform all of the claim features.  For example, this device does not function to combine output measurements as is required in both claims 1 and 9.  Processing an output measurement is not the same thing as combining output measurements.  To the extent that applicant may argue that the device is capable of performing the claimed combining, the Examiner respectfully notes that in order to be able to perform the combining, it must have the code or programming necessary to perform this function, but this device is not disclosed to include this feature.  Furthermore, each of claims 1 and 9 disclose features that, as best understood, the Maxim device is neither disclosed to perform or is able to perform. For example, in addition to the combing feature that the Maxim device is not capable of performing, claim 1 recites “biasing a first contact pair of the bridge sensor at least two times in a first direction and at least one time in a second direction opposite to the first direction.”  As best understood, the Maxim device neither discloses nor is capable of providing biasing in two directions as required by the claim.  Claim 9 recites a similar feature and further requires the use of a switching circuit for the purposes of biasing. However, the Maxim device does not bias by way of a switching device, and again does not appear capable of providing a biasing in two opposite directions.  
Applicant acknowledges that the Maxim device does not illustrate that the biasing is done in two opposite directions, but the Examiner respectfully notes that in order to establish that applicant is relying upon a well known device to perform the claim features, applicant must demonstrate such a device that is capable of performing the claim features that require such a device.
As to the AMS datasheet device,
Applicant argues that the above device includes a component for measuring (ADC), a component for combining (the processing engine), and a component for biasing (the power management controller).  However, the Examiner respectfully disagrees that the above device provides support for how applicant implements the claim features.  First, applicant is not merely reciting a component for measuring, combining, and biasing, and is instead claiming specific functions that any well known device would have to be able to perform in order to be a device that applicant was relying upon.  For example, applicant is not merely biasing but is biasing twice in one direction and then at least once in an opposite direction.  The device of AMS is not disclosed to perform this feature.  Furthermore, the biasing, as best understood, is being performed by the power management controller, but such a controller is not disclosed to include the use of the required switching circuit of claim 9, and is not disclosed to perform the biasing in the opposite directions of claims 1 and 9.  The processing engine is not disclosed to perform any form of combining, and applicant has not demonstrated that such a device is capable of performing the type of combining recited in claims 1 and 9. Lastly, applicant does not merely recite “measuring” but rather discloses a specific type of measuring that is required in the claims.  Claim 9 for example recites that the measuring is done by way of the switching circuit, but no such circuit exists in the AMS device, and applicant has not established that the above AMS device would work with a switching circuit.  
As to the Handbook of Modern Sensors,
Similar to what was noted above, this document does not disclose a device that is reasonably capable of performing all of the claim features of claim 1 or acting as the error detection device of claim 9.  This document does not recite an error detection device, and it does not demonstrate the ability to bias in two opposite directions or combine measurements as required in the claims.  
As to the Zentrum Mikroelektronik - Block Diagram ZSC31050,
Similar to what was noted above, this document does not disclose a device that is reasonably capable of performing all of the claim features of claim 1 or acting as the error detection device of claim 9.  This document does not recite an error detection device, and it does not demonstrate the ability to bias in two opposite directions or combine measurements as required in the claims.  
As to WO 2015/067675A1,
Similar to what was noted above, this document does not disclose a device that is reasonably capable of performing all of the claim features of claim 1 or acting as the error detection device of claim 9.  This document does not recite an error detection device or reasonably disclose what could be considered an error detection device that is reasonably capable of performing all of the features of claim 9.  For example, the argued circuit does not demonstrate the ability to bias in two opposite directions as claimed, the circuit has not been demonstrated to be well known and conventional, and applicant has not reasonably demonstrated that what is disclosed in this reference was the circuit that applicant intended to utilize.
As to the last paragraph of page 19,
Applicant argues that the references provided share similarities with those of applicant’s disclosure and would be suitable for implementing the invention.  The Examiner respectfully disagrees.  Applicant has not demonstrated that any of the provided references are fully and reasonably capable of performing all of the claim features recited in the invention.  None of the references disclose a circuit or device that is reasonably capable of being used to perform each of the method steps of claim or to act as the error detection device of claim 9 for the reasons stated above.  Furthermore, while applicant has provided numerous references, none of these references demonstrate a well known device that is capable of performing all of the method steps of claim 1 by itself or to act as the error detection device of claim 9.  Even if one of the devices could perform all of the abilities, providing a single reference only demonstrates what is known and not necessarily what is well known and conventional unless it reasonably conveys that what is disclosed is conventional, such as by explicitly stating that the device is conventional.  That stated, what applicant has provided is a series of references that include portions of the features of claims 1 and 9, but where none of the references individually are reasonably capable of performing all of the method steps of claim 1 or acting as the error detection device of claim 9.  
With regard to the arguments on page 20,
Applicant argues that the prior art topologies are from different manufactures, and that given the similarity between the different topologies, a topology was well known to a person of skill at the time of the filing of the instant application.  Applicant further argues that such a topology would be selected by the person skill in the art.  The Examiner respectfully disagrees.  First, the Examiner respectfully notes that applicant is arguing what a person of ordinary skill in the art would do without evidence (see MPEP 2145(I)).  That stated, applicant admits on this page that each of the topologies are different, and thus demonstrate different types of ways of implementing an invention.  A well known or conventional device is one that is essentially the same overall device.  While such a device can be implemented in different manners, none of the different topologies provided by applicant reasonably demonstrate a common type of device, and where such a device is reasonably capable of performing all of the method steps of claim 1 and all of the error detection device features of claim 9.  Each of the references provided by applicant have differing abilities and operate in different ways, and are thus different types of devices.  Applicant has not provided references that each reasonably clearly describe a common device, such as a microprocessor, but implemented in differing ways.  Instead, applicant has provided different devices using different names and having differing abilities, but where none individually are disclosed to be reasonably capable of performing all of the claim features.  
Applicant argues the combining feature, but the Examiner respectfully notes that the references do not reasonably establish that such a feature is well known in the art, and applicant has not pointed out where in any of the references actual combining of measurements is performed.  While applicant argues that applicant explains how applicant is combining via a mathematical equation in paragraph [90], the Examiner respectfully notes that in order to establish proper written description, applicant must both reasonably demonstrate the function as well as how the function is implemented.  For example, if applicant disclosed a microprocessor and an equation that the microprocessor is intended to employ, then such a disclosure would likely reasonably demonstrate proper written description because a person of ordinary skill would understand how to employ an equation on a microprocessor, and applicant could rely upon what a person of ordinary skill in the art knows with regard to how to implement this equation.  However, if applicant, as is the instant case, provides an equation but does not reasonably demonstrate how the equation of function is implemented, then applicant’s claim feature reasonably lacks proper written description because applicant has not reasonably demonstrated possession of the claim feature by either providing the actual structure of the device used to implement the function or by reasonably and clearly relying upon a device that is well known in the art.  Instead, applicant discloses an error detection device that is intended to perform the claim features, but applicant has not provided a sufficient disclosure to demonstrate how applicant implements such a device or that such a device was itself well known in the art.  Applicant has furthermore not provided a showing of a well known and conventional device was being used to perform the method steps of claim 1, and applicant has not demonstrated that such a device was well known in the art.  
With regard to page 21,
Applicant then argues the feature of sampling, but the Examiner respectfully disagrees.  The Examiner notes that the issue here is not whether sampling, in general, is a known concept.  Instead, the issue here is that applicant has not reasonably disclosed what applicant’s error detection device is and how it functions to sample.  Applicant states that sampling implies the use of an A to D converter, but the Examiner respectfully disagrees.  The definition of sampling in the art, as provided by the IEEE dictionary, is “The process of obtaining the values of a function for regularly or irregularly spaced distinct values of an independent variable.”  This definition, which establishes what is known in the art, does not require any form of A to D conversion.  As a further example, a sample and hold circuit would reasonably sample a signal, but such a device is not an A to D device and such a device does not necessarily perform any form of A to D conversion.  Applicant notes paragraph [53] of the disclosure, but this paragraph only states that the output signal may be a digitized output signal.  While a signal may be digitized, this does not reasonably establish what the error detection device is or how it operates, and measuring/sampling is only one portion of what the device or circuit is required to perform.   For example, analog devices can make use of square-wave digital signals.  That stated, even assuming that applicant’s device is a digital device, applicant has not reasonably established what type of digital device it is so as to demonstrate whether the device is or is not well known in the art.  Furthermore, stating that the features are pre-processed by way of an amplifier similarly does not reasonably demonstrate what the error detection device is as the amplification alone is not sufficient to implement all of the claim features. As explained above, applicant does not disclose a device that is well known, can perform all of the features of the claims, and is reasonably one that applicant intended to rely upon.
The Examiner therefore respectfully disagrees with applicant as no device or circuit has been provided that has been established to be well known, can perform all of the features of the claims including the combining, measuring, and biasing as claimed, and is reasonably one that applicant intended to rely upon.
With regard to pages 22-23,
Applicant argues that the measurement of size of the magnetic field  may be done using a magnetic sensor and that the physical parameter may be the size of the magnetic field.  The Examiner respectfully disagrees with applicant because applicant must reasonably explain how applicant implements a claim feature in order to demonstrate possession of that claim feature.  For example, while a magnetic sensor such as a Hall sensor may be used to determine the size of a magnetic field, the sensor itself does not actually perform that function as the sensor merely outputs a signal representative of the strength of the magnetic field.  However, a strength of the field does not reasonably provide an indication of the size of the magnetic field. Additional data processing is necessary in order to identify the size of the field, but applicant neither provides the actual steps to determine the size of the field, such as by way of equations, or the structure necessary to make such a determination.  A magnetic sensor alone is not capable of the providing the size of the magnetic field, and because applicant does not provide additional disclosure to demonstrate possession of the claim feature by reasonably demonstrating how applicant implements the feature, this feature lacks proper written description. 
Applicant then agues that the inventive concept is not in the topology of the error detection device but rather in the specific sequence of biasing and in the specific measurements which are combined.  However, the Examiner respectfully notes that the device that actually performs the specific sequence and combination of measurements is a critical part of the invention because without it, these features cannot be implemented.  Applicant does not reasonably explain how applicant implements the error detection device or any other device that is reasonably capable of performing the claim features, and applicant has not reasonably established that such a device was well known and that applicant intended to rely upon that well known device. As such, a person of ordinary skill was not aware of how to implement claim 1 or how to implement the error detection device of claim 9, and as such, the Examiner respectfully disagrees.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: the error detection device in claim 9.  While applicant recites that the error detection device biases, measures, and combines, the Examiner respectfully notes that claim 9 is an apparatus claim, and thus is directed towards what the apparatus is and what it is configured to perform, and not the actual use of the error detection device.  As such, the above phrases are interpreted to be an error detection device that is configured to bias, measure, and combine, and such a recitation invokes 112(f).
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-7, 9-12, 14, and 16 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.  
As to Claim 1,
The phrase “biasing a first contact pair of the bridge sensor at least two times in a first direction and at least one time in a second direction opposite to the first direction, while biasing the first contact pair, measuring an output signal on a different contact pair of the bridge sensor wherein measuring of the output signal is done by sampling the output signal, thus obtaining at least three output measurements which are representative for the physical parameter and which are separated by time intervals, combining the output measurements to obtain an output value which is indicative for an error in the bridge sensor, wherein the output measurements which are combined are only those output measurements which are measured when biasing the first contact pair” on lines 3 to the end of the claim lacks proper written description.  
1) The primary issue here is that, in light of the disclosure, it is the error detection device that performs and/or causes all of the above claim features, but where applicant does not reasonably disclose a single device that is capable of performing all of the claim features.  Applicant does not disclose for example any processing element of the error detection device that is capable of performing the claimed combining.  Applicant does not disclose any element that is capable of biasing and measuring as claimed.  
Paragraph [65] does explain that the error detection device 200 may include multiplexers to control the switching circuit 120 to bias the contact pair, but because applicant does not reasonably disclose what the error detection device is, it cannot be reasonably ascertained how applicant biases.  For example, applicant may simply use one source to generate current which is in turn then applied via the multiplexers to the switching circuit, or applicant may use a different and more complex arrangement.  Because applicant does not reasonably disclose what the error detection device is, how the device serves to bias as claimed cannot be reasonably identified.
Applicant states in paragraph [65] that the error detection device (200) is adapted for measuring an output signal.  To that end, the Examiner acknowledges that switching circuit (120) that applicant has and which can be seen in Figure 1.  However, switches alone cannot measure a signal, and applicant’s disclosure is effectively silent on any other structure.  The specification makes mention to certain features, such as in paragraph [53] where it states that the output signal may be digitized and amplified.  The Examiner further acknowledges that paragraph [66] states that the error detection device may include multiplexers to control the switching circuit such that an output signal can be measured.  Claim 1 also recites that the measuring of the output signal is done by sampling the output signal.
However, none of the above disclosure provides a sufficient explanation as to how the error detection device performs any measuring.  The disclosure is completely silent as to what type of device the error detection is, such as whether it is a microprocessor or analog circuit.  The above disclosed multiplexers are not a measuring circuit and thus cannot perform the claimed feature.  Further, even if they could, applicant does not reasonably demonstrate how such multiplexers are implement in the disclosure and in the error detection device such that the error detection device can perform the claimed measuring.
Applicant makes reference to digitizing and amplifying the output signal, as noted above, but applicant does not provide any reasonable explanation as to how applicant is implementing this claim feature.  Applicant does not show the amplifier or digitizing circuit features in the drawings, and applicant does not explain how such features would be implemented by explanation in the disclosure.
As such, the above claim phrase lacks proper written description because applicant does not reasonably demonstrate how the error detection device operates to perform the claimed measurement.
Applicant states in paragraph [68] that the error detection device (200) is adapted for combining the output measurements to obtain an output value which is indicative for an error in the bridge sensor.  The Examiner further acknowledges the formulas that applicant discloses, such as the formula in paragraph [84].  However, the formulas alone cannot combine the above noted output measurements as they must be implemented in some manner, but applicant does not reasonably demonstrate what the error detection device is or how it implements the claimed formulas.  The disclosure is completely silent as to any structure that would be allow the error detection device to implement the claimed formulas.  
2) As to the phrase “measuring of the output signal is done by sampling the output signal,” the disclosure is silent on how applicant samples the output signal  The original disclosure does not disclose any structure that is capable of performing this function.  Applicant does not disclose how the error detection device, this device in connection with another device, or how any other device is implemented to sample the output signal.  
As to Claim 3,
The phrase “changes between consecutive output measurements or the output measurements , which are obtained when biasing the first contact pair, are related to the corresponding time interval between the consecutive output measurements when combining the output measurements” on lines 1-4 lacks proper written description.  The issue here, which is similar and thus incorporates the above rejection of claim 1 directed towards the combining feature, is that the original disclosure does not explain how any circuit or structural feature in the claim relates the changes in consecutive measurements to a corresponding time interval when combining the output measurements. The Examiner acknowledges the formulas in paragraphs [89] and [90], but these formulas do not explain how they are implemented, and the disclosure is completely silent on any structure that is capable of implementing these formulas.  As such, this phrase lacks proper written description.
As to Claim 4,
The phrase “the time intervals are used to calculate the weighting factors” on the last two lines lacks proper written description.  The disclosure is completely silent on how the time intervals are used to calculate the weighing factors, and the disclosure is completely silent on how the weighing factors are obtained.  The disclosure does explain that the weighing factor of “2” can be used, but applicant does not explain how this weighing factor is obtained.  As such, this phrase lacks proper written description.  
The phrase “the combining comprises obtaining the output value by linearly combining the obtained output measurements or changes between the obtained output measurements and wherein the output measurements or changes between the obtained output measurements are multiplied with a weighting factor” on lines 1-4 lacks proper written description.
This phrase stands rejected for reasons which are similar to those raised in claim 1 above and thus incorporate the above rejection of claim 1 directed towards the combining feature, in that the original disclosure does not explain how any circuit or structural feature in the claim linearly combines the obtained output measurements or changes between the output measurements, and the multiplication of the weighting factor with these changes or output measurements. The Examiner acknowledges the formulas in paragraphs [89] and [90], but these formulas do not explain how they are implemented, and the disclosure is completely silent on any structure that is capable of implementing these formulas.  As such, this phrase lacks proper written description.
As to Claim 5,
The phrase “the first and the third output measurement are measured when biasing the first contact pair in a first direction, and wherein a second output measurement is measured when biasing the first contact pair in the second direction opposite to the first direction, wherein the second output measurement is measured between the first and the third output measurement, and wherein the combining comprises summing the three output measurements wherein the weighting factor of the second output measurement at least comprises a factor 2” on lines 3-10 lacks proper written description.
At issue here is that applicant does not explain how applicant obtains the first, second, and third measurements and how applicant implements the combining. As explained in claim 1, the above rejected of which is incorporated in this rejection, applicant does not explain what structural features applicant uses to measure or combine.  Applicant does not disclose any device or devices that are capable of performing the claimed features. As such, this phrase lacks proper written description.
As to Claim 9,
The phrase “An error detection device for detecting a hardware error in a bridge sensor wherein the bridge sensor including a sensor element with at least four contacts, a switching circuit arranged such that a first pair of the contacts can be biased in a first direction and in an opposite second direction and such that an output signal of a different pair of the contacts can be measured, wherein the error detection device biases, using the switching circuit, the first contact pair of the bridge sensor at least two times in the first direction and at least one time in the second direction and measures, using the switching circuit, an output signal of a contact pair, different from the first contact pair, when biasing the first contact pair, thus obtaining at least three output measurements, which are representative for a physical parameter sensed by the bridge sensor, and combines the output measurements to obtain an output value which is indicative for an error in the bridge sensor, wherein the output measurements which are combined are only those output measurements which are measured when biasing the first contact pair” on lines 1-20 lacks proper written description.
In the above claim, applicant recites “the error detection device biases, measures,” and “combines” in the last three paragraphs of the claim.
The primary issue here is that, in light of the disclosure, it is the error detection device that performs and/or causes all of the above claim features, but where applicant does not reasonably disclose a single device that is capable of performing all of the claim features.  Applicant does not disclose for example any processing element of the error detection device that is capable of performing the claimed combining.  Applicant does not disclose any element that is capable of biasing and measuring as claimed.  
Paragraph [65] does explain that the error detection device 200 may include multiplexers to control the switching circuit 120 to bias the contact pair, but because applicant does not reasonably disclose what the error detection device is, it cannot be reasonably ascertained how applicant biases.  For example, applicant may simply use one source to generate current which is in turn then applied via the multiplexers to the switching circuit, or applicant may use a different and more complex arrangement.  Because applicant does not reasonably disclose what the error detection device is, how the device serves to bias as claimed cannot be reasonably identified.
Applicant states in paragraph [65] that the error detection device (200) is adapted for measuring an output signal.  To that end, the Examiner acknowledges that switching circuit (120) that applicant has and which can be seen in Figure 1.  However, switches alone cannot measure a signal, and applicant’s disclosure is effectively silent on any other structure.  The specification makes mention to certain features, such as in paragraph [53] where it states that the output signal may be digitized and amplified.  The Examiner further acknowledges that paragraph [66] states that the error detection device may include multiplexers to control the switching circuit such that an output signal can be measured.  Claim 1 also recites that the measuring of the output signal is done by sampling the output signal.
However, none of the above disclosure provides a sufficient explanation as to how the error detection device performs any measuring.  The disclosure is completely silent as to what type of device the error detection is, such as whether it is a microprocessor or analog circuit.  The above disclosed multiplexers are not a measuring circuit and thus cannot perform the claimed feature.  Further, even if they could, applicant does not reasonably demonstrate how such multiplexers are implement in the disclosure and in the error detection device such that the error detection device can perform the claimed measuring.
Applicant makes reference to digitizing and amplifying the output signal, as noted above, but applicant does not provide any reasonable explanation as to how applicant is implementing this claim feature.  Applicant does not show the amplifier or digitizing circuit features in the drawings, and applicant does not explain how such features would be implemented by explanation in the disclosure.
As such, the above claim phrase lacks proper written description because applicant does not reasonably demonstrate how the error detection device operates to perform the claimed measurement.
Applicant states in paragraph [68] that the error detection device (200) is adapted for combining the output measurements to obtain an output value which is indicative for an error in the bridge sensor.  The Examiner further acknowledges the formulas that applicant discloses, such as the formula in paragraph [84].  However, the formulas alone cannot combine the above noted output measurements as they must be implemented in some manner, but applicant does not reasonably demonstrate what the error detection device is or how it implements the claimed formulas.  The disclosure is completely silent as to any structure that would be allow the error detection device to implement the claimed formulas. 
As such, the above claim phrase lacks proper written description because applicant does not reasonably demonstrate how the error detection device operates to perform the claimed measuring, combining, and biasing.
As to Claim 10,
The phrase “the error detection device is configured to relate changes between consecutive output measurements of the output measurements, which are obtained when biasing the first contact pair, to the corresponding time interval between the consecutive measurements when combining the output measurements” on lines 1-4 lacks proper written description.  As issue here is that applicant does not disclose any structure in the disclosure for the error detection device that allows it to relate changes between consecutive output measurements, perform a measurement, or perform a combining of the output measurements as claimed.  While formulas in paragraphs [89] and [90] are acknowledged, applicant does not provide or disclose any of the necessary hardware that is needed to implement these formulas and to perform the claimed functions of measuring, relating changes, and combining.  
As to Claim 11,
The phrase “an error detection device that detects a hardware error in the bridge sensor; and wherein the error detection device biases, using the switching circuit, the first contact pair of the bridge sensor at least two times in the first direction and at least one time in the second direction and measures, using the switching circuit, the output signal of the different pair, when biasing the first contact pair, thus obtaining at least three output measurements, which are representative for a physical parameter sensed by the bridge sensor, and combines the output measurements to obtain an output value which is indicative for an error in the bridge sensor, wherein the output measurements which are combined are only those output measurements which are measured when biasing the first contact pair” on lines 7-22 lacks proper written description.
In the above claim, applicant recites “the error detection device biases, measures,” and “combines” in the last three paragraphs of the claim.
The primary issue here is that, in light of the disclosure, it is the error detection device that performs and/or causes all of the above claim features, but where applicant does not reasonably disclose a single device that is capable of performing all of the claim features.  Applicant does not disclose for example any processing element of the error detection device that is capable of performing the claimed combining.  Applicant does not disclose any element that is capable of biasing and measuring as claimed.  
Paragraph [65] does explain that the error detection device 200 may include multiplexers to control the switching circuit 120 to bias the contact pair, but because applicant does not reasonably disclose what the error detection device is, it cannot be reasonably ascertained how applicant biases.  For example, applicant may simply use one source to generate current which is in turn then applied via the multiplexers to the switching circuit, or applicant may use a different and more complex arrangement.  Because applicant does not reasonably disclose what the error detection device is, how the device serves to bias as claimed cannot be reasonably identified.
Applicant states in paragraph [65] that the error detection device (200) is adapted for measuring an output signal.  To that end, the Examiner acknowledges that switching circuit (120) that applicant has and which can be seen in Figure 1.  However, switches alone cannot measure a signal, and applicant’s disclosure is effectively silent on any other structure.  The specification makes mention to certain features, such as in paragraph [53] where it states that the output signal may be digitized and amplified.  The Examiner further acknowledges that paragraph [66] states that the error detection device may include multiplexers to control the switching circuit such that an output signal can be measured.  Claim 1 also recites that the measuring of the output signal is done by sampling the output signal.
However, none of the above disclosure provides a sufficient explanation as to how the error detection device performs any measuring.  The disclosure is completely silent as to what type of device the error detection is, such as whether it is a microprocessor or analog circuit.  The above disclosed multiplexers are not a measuring circuit and thus cannot perform the claimed feature.  Further, even if they could, applicant does not reasonably demonstrate how such multiplexers are implement in the disclosure and in the error detection device such that the error detection device can perform the claimed measuring.
Applicant makes reference to digitizing and amplifying the output signal, as noted above, but applicant does not provide any reasonable explanation as to how applicant is implementing this claim feature.  Applicant does not show the amplifier or digitizing circuit features in the drawings, and applicant does not explain how such features would be implemented by explanation in the disclosure.
As such, the above claim phrase lacks proper written description because applicant does not reasonably demonstrate how the error detection device operates to perform the claimed measurement.
Applicant states in paragraph [68] that the error detection device (200) is adapted for combining the output measurements to obtain an output value which is indicative for an error in the bridge sensor.  The Examiner further acknowledges the formulas that applicant discloses, such as the formula in paragraph [84].  However, the formulas alone cannot combine the above noted output measurements as they must be implemented in some manner, but applicant does not reasonably demonstrate what the error detection device is or how it implements the claimed formulas.  The disclosure is completely silent as to any structure that would be enable the error detection device to implement the claimed formulas. 
As such, the above claim phrase lacks proper written description because applicant does not reasonably demonstrate how the error detection device operates to perform the claimed measuring, combining, and biasing.
The phrase “an output block that obtains, based on the obtained output measurements, a field value which is indicative for the physical parameter” on the last two lines lacks proper written description.  At issue here is that applicant does not provide any guidance, structure, or explanation as to how the output block is implemented so that it can obtain, based on the obtained output measurements, a field value.  Applicant does not explain what structure features make up the output block, how these features are connected the sensor and other elements of the disclosure, and applicant does not explain how the output block performs the claimed obtaining in that the original disclosure is silent as to any formula or feature that would enable the output block to perform the claimed function. 
As to Claim 12,
The phrase “the physical parameter is a size of a magnetic field” on lines 1-2 lacks proper written description. The Examiner acknowledge that the original disclosure states the above phrase, but the Examiner respectfully notes that applicant does not reasonably explain how the actual size of the magnetic field is measured. When a magnetic sensor such as a Hall sensor is located within a magnetic field, the sensor will have an output that is proportional to the strength of the magnetic field at the sensor.  However, the strength of the magnetic field is not indicative of the size of the magnetic field, and applicant does not explain how applicant is measuring the actual size of the field.  A field of many different sizes can exist where at any particular sensor they have the same strength depending on the source and distance of the source to the sensor.  As such, this phrase lacks proper written description.
As to Claims 2-7, 10, 12, 14, and 16,
These claims stand rejected for incorporating and reciting the above rejected subject matter of their respective parent claim(s) and therefore stand rejected for the same reasons.
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 4, 5, 9, 10, 11, and 14 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
As to Claim 4,
The phrase “the weighting factors” on the last line is indefinite.  Applicant recites “a weighting factor” on the second to last line, but applicant does not previously recite weighting factors.  As such, it is unclear what weighting factors applicant is referencing, and it is unclear whether the previously recited weighting factor is one of the above recited factors.  
As to Claim 5,
The phrase “the first and the third output measurement are measured when biasing the first contact pair in a first direction, and wherein a second output measurement is measured when biasing the first contact pair in the second direction opposite to the first direction, wherein the second output measurement is measured between the first and the third output measurement, and wherein the combining comprises summing the three output measurements wherein the weighting factor of the second output measurement at least comprises a factor 2” on lines 3-10 is indefinite.
1) Applicant is reciting “the weighting factor of the second output measurement” on the last two lines.  Applicant has amended claim 4 to both include plural weighting factors and a singular weighting factor, and applicant has amended claim 5 to link the second output measurement recited in the claim to the at least three output measurements recited in claim 4.  However, applicant does not previously recite that the second output measurement has a weighting factor.  As such, it is unclear what weighting factor for the second output measurement applicant is referencing.   
2) Applicant recites both weighting factors in claim 4 and a weighting factor in claim 4, and it is therefore unclear which weighting factor applicant is referencing with the above recitation in claim 5.
As to Claim 9,
The phrase “wherein the error detection device biases, using the switching circuit, the first contact pair of the bridge sensor at least two times in the first direction and at least one time in the second direction and measures, using the switching circuit, an output signal of a contact pair, different from the first contact pair, when biasing the first contact pair, thus obtaining at least three output measurements, which are representative for a physical parameter sensed by the bridge sensor, and combines the output measurements to obtain an output value which is indicative for an error in the bridge sensor, wherein the output measurements which are combined are only those output measurements which are measured when biasing the first contact pair” on lines 9 to the end is indefinite.
The features of “the error detection device biases” on lines 9-10, “measures” on line 13, and “combines” on line 17 have all been interpreted to invoke 112(f) because they essentially recite means plus function and not include structure for the error detection device.  However, applicant does not provide a sufficient explanation as to how applicant is implementing the above claim features as applicant does not provide essential details as to what the error detection device is and how it is implemented.  Applicant does not provide any circuit diagrams of the error detection device, and applicant does not provide an explain in the disclosure as to what the error detection devices includes and how it is implemented.  Note that while applicant is attempting to positive recite claim features, such as biases instead of adapted for biasing, apparatus claims are directed towards the final product and what it is configured to do, and thus the above terms “biases, measures, and combines” are interpreted to be functional limitations and therefore still invoke 112(f).  Applicant does not provide sufficient structure for the error detection device so that it can perform the above functions, and thus these claim phrases are indefinite.
As to Claim 11,
The phrase “wherein the error detection device biases, using the switching circuit, the first contact pair of the bridge sensor at least two times in the first direction and at least one time in the second direction and measures, using the switching circuit, the output signal of the different pair, when biasing the first contact pair, thus obtaining at least three output measurements, which are representative for a physical parameter sensed by the bridge sensor, and combines the output measurements to obtain an output value which is indicative for an error in the bridge sensor, wherein the output measurements which are combined are only those output measurements which are measured when biasing the first contact pair” on lines 11 to the end is indefinite.
The features of “the error detection device biases” on lines 11-12, “measures” on line 15, and “combines” on line 20 have all been interpreted to invoke 112(f) because they essentially recite means plus function and not include structure for the error detection device.  However, applicant does not provide a sufficient explanation as to how applicant is implementing the above claim features as applicant does not provide essential details as to what the error detection device is and how it is implemented.  Applicant does not provide any circuit diagrams of the error detection device, and applicant does not provide an explain in the disclosure as to what the error detection devices includes and how it is implemented.  Note that while applicant is attempting to positive recite claim features, such as biases instead of adapted for biasing, apparatus claims are directed towards the final product and what it is configured to do, and thus the above terms “biases, measures, and combines” are interpreted to be functional limitations and therefore still invoke 112(f).  Applicant does not provide sufficient structure for the error detection device so that it can perform the above functions, and thus these claim phrases are indefinite.
As to Claims 5, 10, and 14,
These claims stand rejected for incorporating and reciting the above rejected subject matter of their respective parent claim(s) and therefore stand rejected for the same reasons.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID M. SCHINDLER whose telephone number is (571)272-2112.  The examiner can normally be reached on 8am-4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Patrick Assouad can be reached on 571-272-2210.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


DAVID M. SCHINDLER
Primary Examiner
Art Unit 2858



/DAVID M SCHINDLER/Primary Examiner, Art Unit 2858